          Case 1:20-cv-00966-EGS Document 14 Filed 09/24/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 STEFANIA MAURIZI,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
         v.                                       )        Civil Action No. 20-0966 (EGS)
                                                  )
 U.S. DEPARTMENT OF STATE,                        )
                                                  )
                 Defendant.                       )
                                                  )

                                  JOINT STATUS REPORT

        Pursuant to the Court’s September 2, 2020, Minute Order, the parties—Plaintiff Stefania

Maurizi (“Plaintiff”) and Defendant U.S. Department of State (“State”)—submit the following

joint status report.

        On August 3, 2020, State made a first release of responsive material. State informed

Plaintiff that it had identified two responsive documents, producing one document and withholding

the other pursuant to FOIA Exemption 5. On September 3, 2020, State made a second release of

responsive material. State informed Plaintiff that it had identified six additional responsive

documents, producing five documents in full and one in part.

        State reports that it is in the process of processing the documents remaining from the

approximately 320 potentially responsive unclassified records originally identified and, per the

Court’s order, intends to make a production of any non-exempt, responsive material on or before

October 19, 2020. During the course of its review, the agency’s FOIA office received an

additional, sizeable collection of potentially responsive unclassified records. Following State’s

completion of processing on the remainder of the approximately 320 potentially responsive
          Case 1:20-cv-00966-EGS Document 14 Filed 09/24/20 Page 2 of 3




unclassified records originally identified, State proposes to continue to make rolling, monthly

productions of this material.

       State will inform Plaintiff of the estimated volume of the additional collection of potentially

responsive unclassified records on or before October 19, 2020. At that time, the parties should

meet and confer about an appropriate rate of production for the additional documents. If the parties

cannot agree, then they should raise the issue in the next joint status report.

       The potentially responsive unclassified retired records are stored at the Records Service

Center and require personnel onsite both to retrieve and review documents. State is in the process

of collecting those potentially responsive unclassified retired records onsite. Because these retired

records are in hard copy, however, State cannot provide an estimate of the volume of potentially

responsive unclassified retired records until those records have been collected, and determining

that volume will require personnel who are otherwise teleworking to go onsite and conduct a

manual review. State will process the additional collection of potentially responsive unclassified

records after it completes the remainder of the approximately 320 records originally identified,

and the agency will provide an update on the status of its collection and review efforts in the next

status report. Given the time- and labor-intensive nature of collecting and reviewing retired

records, which requires personnel who are currently teleworking to travel onsite to conduct a

manual review of records, State will not be in a position to identify the number of potentially

responsive unclassified retired records by October 19, 2020, the date Plaintiff requests.

Consequently, State asks the Court to defer setting any deadline for identifying this volume at this

time. State is hopeful to have more information about this volume by the next status report. State

further reports that circumstances related to its inability to search the classified system remain

unchanged at this time.




                                                  2
          Case 1:20-cv-00966-EGS Document 14 Filed 09/24/20 Page 3 of 3




        Plaintiff further proposes that State provide a specific update in its collection and review

efforts of the potentially responsive unclassified retired records, including the number of

potentially responsive unclassified retired records on or before October 19, 2020. At that time, the

parties should also meet and confer about an appropriate rate of production for the responsive

unclassified retired records. If the parties cannot agree, then they should raise the issue in the next

joint status report.

        The parties propose to file another joint status report by October 26, 2020. A proposed

order is attached.

 Dated: September 24, 2020                        Respectfully submitted,

 /s/ Alia L. Smith                                MICHAEL R. SHERWIN
 Alia L. Smith, D.C. Bar #992629                  Acting United States Attorney
 BALLARD SPAHR LLP
 1909 K Street, N.W., 12th Floor                  DANIEL F. VAN HORN, D.C. Bar #924092
 Washington, DC 20006                             Chief, Civil Division
 (202) 661-2200
 smithalia@ballardspahr.com                  By: /s/ Robert A. Caplen
                                                 ROBERT A. CAPLEN, D.C. Bar #501480
 Kristel Tupja, D.C. Bar #888324914              Assistant United States Attorney
 BALLARD SPAHR LLP                               555 4th Street, N.W.
 1735 Market Street, 51st Floor                  Washington, DC 20530
 Philadelphia, PA 19103                          (202) 252-2523
 (215) 864-8318                                  robert.caplen@usdoj.gov
 tupjak@ballardspahr.com
                                                  Counsel for Defendant
 Counsel for Plaintiff




                                                  3
